FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMIR H. SHERVIN and SHIRIN N.                    No. 10-17496
SHERVIN,
                                                 D.C. No. 3:08-cv-01631-VRW
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

CITY OF NEWARK, California; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Vaughn R. Walker, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Amir H. Shervin and Shirin N. Shervin appeal pro se from the district

court’s summary judgment in their 42 U.S.C. § 1983 action alleging excessive

force, false arrest, and unlawful entry. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922

(9th Cir. 2004), and we affirm.

      Contrary to the Shervins’ contention that they did not have an opportunity to

oppose summary judgment, the record shows that the Shervins filed an opposition,

which was considered by the district court in granting summary judgment.

      The district court did not abuse its discretion in denying the Shervins’

motions for appointment of counsel because the Shervins failed to demonstrate

exceptional circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

2009) (setting forth standard of review and requirement of “exceptional

circumstances” for appointment of counsel).

      The Shervins’ remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      The Shervins’ motion for leave to file an addendum to their opening brief,

filed on March 9, 2012, and motion for declaratory and injunctive relief, received

on June 1, 2012, are denied.

      AFFIRMED.




                                          2                                      10-17496